DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 74, shown in figure 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a cleaning element …attached to the outer edge of the rim of the grain lifting platform of the at least one paddle so as to extend outwardly away from the outer edge in co-planar relation with the grain lifting platform” in the final four lines. It is not clear in which plane the cleaning element and lifting platform lie. The lifting platform itself appears to define a plane, and the bristles of the cleaning attachment are co-planar with the lifting platform. However, the cleaning element also comprises a stand, which is not co-planar with the lifting platform as it extends vertically above and below the lifting platform. 

	Claims 2-14 are rejected as being dependent on claim 1.  







Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5, 7, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (JP 2017140002 A) in view of Toshihiko (JP S62285814 A) and Satake (JP S6082511 A).

Regarding Claim 1, Matsumoto discloses a lifting system (19) for a grain combine, comprising: 
a plurality of paddles (transport plates 44) connected transversely to a chain (43) through a paddle support (44 is attached to 43, see figures 8, 11), wherein each paddle comprises a grain lifting platform having a grain lifting surface (the top side of 44) configured to engage and lift grain, a back surface (the bottom side of 44) opposite the grain lifting surface, and a rim disposed between the grain lifting surface and the back surface and surrounding a contour of the grain lifting surface and a contour of the back surface wherein the rim has an inner edge attached to the chain and an outer edge opposite the inner edge with the grain lifting platform extending from the inner edge to the outer edge in a transverse direction relative to the chain, and the chain is driven by two toothed pulleys; 
a housing (conveyance case 42) with a lower feed opening (fed by 33, see fig. 4) and an upper discharge opening (47). 
Matsumoto does not disclose wherein the at least one paddle comprises a cleaning element adapted to contact at least part of an inner surface of the housing and attached to the outer edge of the rim of the grain lifting platform of the at least one paddle so as to extend outwardly away from the outer edge in co-planar relation with the grain lifting platform.

    PNG
    media_image1.png
    737
    604
    media_image1.png
    Greyscale






    PNG
    media_image2.png
    627
    517
    media_image2.png
    Greyscale
In the same field of endeavor, Toshihiko teaches that it is known in the art to attach a cleaning element (12, 13, 14) to the outer edge a paddle for carrying grain (8).






    PNG
    media_image3.png
    507
    466
    media_image3.png
    Greyscale
In the same field of endeavor, Satake discloses a cleaning element (6) adapted to contact an inner surface of a housing (1), and wherein the cleaning element extends perpendicular relative to the chain (see fig. 3).

It would be obvious to one of ordinary skill in the art to provide the paddle disclosed by Matsumoto with a cleaning element that is perpendicular to the chain, as disclosed by Satake, in view of the teaching by Toshihiko that it is known in the art to attach a cleaning element to the outer edge of a grain-carrying paddle. The combination would result would result in a cleaning element coplanar with a grain lifting platform.

Regarding Claim 3, the resultant combination discloses the lifting system according to claim 1, wherein the cleaning element comprises a brush with bristles (Satake: cleaning object 6 which comprises a brush), and the bristles are positioned transversely with respect to the chain in the transverse direction (Satake: see fig. 3).

Regarding Claim 5, the resultant combination discloses the lifting system according to claim 1, wherein the cleaning element is attached to the rim of the grain lifting platform of the at least one paddle by at least one of screws (Toshihiko: see fig. 2, element 14 appears to attach to 8 with fasteners/screws), compression fitting, or glue.

Regarding Claim 7, the resultant combination discloses the lifting system according to claim 3, wherein the cleaning element is attached to the rim of the grain lifting platform of the at least one paddle by at least one of screws (Toshihiko: see fig. 2, element 14 appears to attach to 8 with fasteners/screws), compression fitting, or glue.

Regarding Claim 12, the resultant combination discloses the lifting system according to claim 1, wherein the grain lifting platform is configured as a plate shape (Matsumoto: see fig. 8, 44 is planar/plate-shaped).






Claims 2, 4, 6, 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (JP 2017140002 A) in view of Toshihiko (JP S62285814 A) and Satake (JP S6082511 A) as applied to claim 1 above, and further in view of Bertino (US 10667453 B2).

Regarding Claim 2, the combination discloses the lifting system according to claim 1. 
The combination does not disclose a curved perforated plate in the lower portion of the housing, wherein the cleaning element is adapted to contact at least a portion of the inner surface of the perforated plate.
In the same field of endeavor, Bertino discloses a curved, perforated plate (sieve 215, fig. 54) in the lower portion of a grain elevator (22).  It would be obvious to one of ordinary skill in the art to provide the combination with a curved, perforated plate, as disclosed by Bertino, as an alternative design for the same grain elevator. 

Regarding Claim 4, the resultant combination discloses the lifting system according to claim 2, wherein the cleaning element (Satake: 6) comprises a brush with bristles (Satake: cleaning object 6 which comprises a brush), and the bristles are positioned transversely with respect to the chain in the transverse direction (Satake: see fig. 3).

Regarding Claim 6 (currently amended): The lifting system according to claim 2, wherein the cleaning element is attached to the rim of the grain lifting platform of the at least one paddle by at least one of screws (Toshihiko: see fig. 2, element 14 appears to attach to 8 with fasteners/screws), compression fitting, or glue.

Regarding Claim 8, the resultant combination discloses the lifting system according to claim 4, wherein the cleaning element is attached to the rim of the grain lifting platform of the at least one paddle by at least one of screws (Toshihiko: see fig. 2, element 14 appears to attach to 8 with fasteners/screws), compression fitting, or glue.

Regarding Claim 9, the resultant combination discloses the lifting system according to claim 4, wherein the transverse direction is perpendicular to the chain such that a position of each of the bristles is perpendicular to the chain (Satake: see fig. 3, the bristles are perpendicular to the chain).

Regarding Claim 10, the resultant combination discloses the lifting system according to claim 4, the curved perforated plate (Bertino: 215) corresponds substantially to a profile of the movement of the outer edge of the rim of the grain lifting platform of the at least one paddle in the lifting system (the grain elevator housings of Bertino, Matsumoto, and Satake all correspond to the movement paddles carried by enclosed chains).

Regarding Claim 11, the resultant combination discloses the lifting system according to claim 10, wherein the transverse direction is perpendicular to the chain such that a position of each of the bristles is perpendicular to the curved perforated plate when each of the paddles makes a translational movement following the movement of one of the toothed pulleys that is closer to the curved perforated plate than is the other of the toothed pulleys (as established above in claim 1, the combination provides a grain platform and cleaning element that are perpendicular to the chain).



Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 4 above, and further in view of Fleischhauer (US 4653137 A).

Regarding Claim 13, the resultant combination discloses the lifting system according to claim 4.
The combination does not disclose wherein the cleaning element comprises a stand having an outer surface attached to the bristles and a slot receiving the rim of the grain lifting platform and having an engaging surface that engages the outer edge of the rim.
Fleischhauer discloses cleaning bristles (104) having a stand (106) and a slot (see fig. 6) receiving a rim (108) for attachment of the bristles. It would be obvious to one of ordinary skill in the art to provide the combination with a stand, as disclosed by Fleischhauer, as an alternative way of attaching the brush to the paddle.

Regarding Claim 14, Fleischhauer, of the resultant combination, discloses the lifting system according to claim 13, comprising a fastener (126) positioned through the stand and the rim of the grain lifting platform so as to secure the stand on the rim.

Response to Arguments

Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE RUNCO whose telephone number is (469)295-9123. The examiner can normally be reached 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.I.R./               Examiner, Art Unit 3671                                                                                                                                                                                         

/ADAM J BEHRENS/               Primary Examiner, Art Unit 3671